IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 608 MAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ROBERT CONVERY JR.,                         :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.